DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 were pending and were rejected in the previous office action. Claims 1, 5, 8-9, and 12 were amended. New claims 13-21 were added. Claims 1-21 remain pending and are examined in this office action. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-12 (pgs. 7-8 of remarks filed 2/17/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied below under § 103 in response to applicant’s amendments. 

Claim Objections
Claims 1, 5, and 9 objected to because of the following informalities:
Claims 1, 5, and 9 recite “upon determining that the at least one dimension of the object is greater than specified threshold…” but appears it should read “upon determining that the at least one dimension of the object is greater than the specified threshold…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 9, 12-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10303961 B1 to Stoffel et al. (Stoffel) in view of US 20190168711 A1 to Oesterling et al. (Oesterling). 

Claim 1: Stoffel teaches: A system for operating an automated-taxi (Stoffel: Col. 2: 12-26 showing system for detecting objects and operating autonomous vehicle), said system comprising: 
a perception-sensor (Stoffel: Col. 4: 39 – Col. 6: 31 showing plurality of interior sensors incl. camera, weight sensors, floor sensors, cup holder sensors, moisture sensors, etc.) operable to: 
identify, using the image, an object that was brought aboard the automated-taxi by a client of the automated taxi (Stoffel: Fig. 5A steps 502-504 and Col. 16: 10-44 showing detecting and classifying an object that was brought on the vehicle with a passenger); and
determine, using the image, a location (Stoffel: Col. 4: 57-67, Col. 5: 1-29 showing one or more of the sensors such as imagers/cameras may be able to detect the location of the object in the vehicle; also see) and at least one dimension of the object aboard the automated-taxi (Stoffel: Col. 5: 1-29 showing in addition to the imagers for determining the location/shape of the object aboard the vehicle, the vehicle may also include weight sensors used for determining the weight and position of objects in the interior space of the vehicle)
a communication-device operable to communicate with the client of the automated-taxi (Stoffel: Col. 12: 57 – Col. 13: 61 showing vehicle notification system included in the vehicle which provides various reminders for passengers to take their objects with them); and 
a controller-circuit in communication with the perception-sensor and the communication-device (Stoffel: Col. 14: 53 – Col. 15: 26 showing processor which operates vehicle notification system and components and receives data from the sensors), said controller-circuit configured to: 
determine that the at least one dimension of the object is greater than a specified threshold (Stoffel: Col. 17: 54-64 showing determining that the floor weight sensor exceeds a 70lbs threshold)
upon determining that the at least one dimension of the object is greater than specified threshold, determine that the location of the object is not in compliance with an operation-requirement of the automated-taxi (Stoffel: Col. 16: 65 – Col. 17: 21 and Col. 17: 43 – Col. 18: 15 showing determining that the object has not been retrieved via at least the weight sensor exceeding 70 lbs and the passenger is leaving or has left the vehicle, i.e. the location is not in compliance); and

With respect to the limitation: 
operate the communication-device to send a message that indicates the client will be charged a fee unless the object is relocated in compliance with the operational-requirement of the automated-taxi; and
Stoffel teaches providing a notification reminder to retrieve an object from a vehicle or an alert that the passenger is leaving/has left the vehicle and has left their item(s) on the vehicle (Stoffel: Col. 17: 22-43, Col. 18: 6 – Col. 19: 12), and further teaches that the vehicle may need to report to a service facility for cleaning based on the object being left behind (Stoffel: Col. 13: 39-51, Col. 18: 62-67, Col. 19: 44-57) – but Stoffel does not explicitly teach that the message indicates that the passenger will be charged a fee for not complying with the reminder and/or alerts communicated to the passenger (which notify the passenger to retrieve their item or items). However, Oesterling teaches that a message communicated to a passenger of a vehicle may indicate that the passenger will be charged a fee for non-compliance, which includes a cleaning fees for the passenger’s noncompliance (Oesterling: ¶ 0033, ¶ 0013; also see ¶ 0074). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an indication of a fee in a message/alert as taught by Oesterling in the vehicle system of Stoffel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Stoffel, as modified above, further teaches: 
operate, based on a determination related to re-location of the object, vehicle controls of the automated taxi (Stoffel: Col. 13: 52-66 showing vehicle may wait for a period of time such as 5 minutes if the object is left in the vehicle, i.e. the location; also Col. 7: 23-38 showing other vehicle controls which could be activated to gain passenger attention) 

Claim 4: Stoffel/Oesterling teach claim 1. Stoffel, as modified above, further teaches: 
wherein the controller-circuit is configured to wait to operate the automated-taxi until the object is relocated to a location that is in compliance with the operational requirement of the automated-taxi (Stoffel: Col. 19: 37-43 “the system can once again check to see if the object has been retrieved. In some examples, the vehicle 102 may loiter for a predetermined amount of time (e.g., 5 or 10 minutes) and periodically check to see if the object has been retrieved. If so, the system 100 can reset for the next passenger and continue”)

Claim 5: See the relevant rejection of claim 1 reciting analogous limitations in the form of a system. Note that Stoffel also teaches a controller circuit input communicating with sensors (Stoffel: Col. 16: 17-25, Col. 12: 49-56) and a controller circuit output communicating with a communication device (Stoffel: Col. 13: 52-61).

Claims 8/12: See the rejection of claim 4 above. 
Claim 9: See the rejection of claim 1 above reciting analogous limitations in the form of a system. 

Claims 13/16/19: Stoffel/Oesterling teach claims 1, 5, and 9. Stoffel, as modified above, further teaches: 
wherein the at least one dimension includes one of size or weight (Stoffel: Col. 5: 1-29 showing in addition to the imagers for determining the location/shape of the object aboard the vehicle, the vehicle may also include weight sensors used for determining the weight and position of objects in the interior space of the vehicle; also see Col. 17: 54-64 showing determining that the floor weight sensor exceeds a 70lbs threshold)

11.	Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10303961 B1 to Stoffel et al. (Stoffel) in view of US 20190168711 A1 to Oesterling et al. (Oesterling), and further in view of US 20120217091 A1 to Baillargeon et al. (Baillargeon).

Claim 2: Stoffel/Oesterling teach claim 1. With respect to the limitation: 
wherein the controller-circuit charges the fee in response to a determination that the object was not relocated in less time than a time-threshold 
While Stoffel teaches sending a warning/alert to a passenger to remove their items from a vehicle (Stoffel: Col. 17: 22-43, Col. 18: 6 – Col. 19: 12; which as per Oesterling in ¶ 0033 warnings may include information on a fee for the passenger if they do not comply), Stoffel/Oesterling do not explicitly teach the passenger fee being tied to any specific time threshold. However, Baillargeon teaches a timer to measure the delay of complying with a reminder after the reminder warning is repeated, which may be used to charge a penalty to the user (Baillargeon: ¶ 0094; also see ¶ 0020 showing the data is used to mete out penalties and ¶ 0008 showing penalties and fines are both negative ramifications from safety officials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of charging a penalty for a delay in attaching a safety harness as taught by Baillargeon in the vehicle system of Stoffel/Oesterling, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/10: See the rejection of claim 2 above. 

11.	Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10303961 B1 to Stoffel et al. (Stoffel) in view of US 20190168711 A1 to Oesterling et al. (Oesterling), and further in view of US 20180114217 A1 to Kohli.

Claim 3: Stoffel/Oesterling teach claim 1. With respect to the limitation: 
wherein the system includes a previous-client-list, and the controller-circuit increases the fee in response to a determination that the client was sent the same message previously
Stoffel/Oesterling as seen above teach informing a passenger of a fee, but do not explicitly teach increasing a fee in response to the client being sent the same message previously. However, Kohli teaches a recognized wallet identifier to recognize that a customer is a repeat offender (i.e. the customer has been sent the alert before), and increasing a penalty based on the determination (Kohli: ¶ 0027). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include increasing a fee in response to identifying a repeated offender as taught by Kohli in the system of Jimenez/Kim/Collopy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7/11: See the relevant rejection of claim 3 above. 

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10303961 B1 to Stoffel et al. (Stoffel) in view of US 20190168711 A1 to Oesterling et al. (Oesterling), and further in view of US 20200394746 A1 to Krishnamurthy et al. (Krishnamurthy). 

Claims 14/17/20: Stoffel/Oesterling teach claim 13/16/19. With respect to the limitation: 
wherein the operational requirement of the automated-taxi specifies that objects having weights greater than a specified weight threshold or having sizes greater than a specified weight threshold are to be stowed in a designated storage area in the interior of the automated-taxi
While Stoffel teaches determining a weight of an object greater than a specified weight threshold in the interior of the vehicle (Stoffel: Col. 5: 1-29 showing in addition to the imagers for determining the location/shape of the object aboard the vehicle, the vehicle may also include weight sensors used for determining the weight and position of objects in the interior space of the vehicle; also see Col. 17: 54-64 showing determining that the floor weight sensor exceeds a 70lbs threshold), Stoffel/Oesterling do not explicitly teach that an object is to be stowed in a designated storage area in the interior of the automated-taxi if exceeding a threshold. However, Krishnamurthy teaches that an object is to be stowed in a designated storage compartment of a vehicle if within an upper and lower threshold weight tolerance (Krishnamurthy: ¶ 0034 showing the baggage is to be stored in a particular baggage compartment if the object is within a lower and upper threshold weight tolerance). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the designation of a storage compartment based on the object exceeding a lower threshold of Krishnamurthy in the vehicle system of Stoffel/Oesterling with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to ensure a larger baggage compartment is not wasted on receiving a baggage that weighs or sizes far less than the weight or size capacity of the baggage compartment” (Krishnamurthy: ¶ 0034). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10303961 B1 to Stoffel et al. (Stoffel) in view of US 20190168711 A1 to Oesterling et al. (Oesterling), further in view of US 20200394746 A1 to Krishnamurthy et al. (Krishnamurthy), and even further in view of US 20190005441 A1 to Savian et al. (Savian). 

Claims 15/18/21: Stoffel/Oesterling/Krishnamurthy teach claims 14/17/20. With respect to the following limitation: 
wherein the determined location of the object is outside the designated storage area in the interior of the automated-taxi
	While Stoffel teaches interior vehicle sensors that detect an object in an automated taxi (Stoffel: Col. 4: 39 – Col. 6: 31) and Krishnamurthy teaches an object is to be stored in a designated storage area of a vehicle (see Krishnamurthy in at least ¶ 0034 above), Stoffel/Oesterling/Krishnamurthy do not explicitly teach determining the object is not in the correct location, i.e. is outside the designated storage area. However, Savian teaches determining that the location of a detected object is outside of a designated storage area in the interior of the vehicle (Savian: ¶ 0016 and ¶ 0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included monitoring and determining whether baggage is stored in the correct position of Savian in the vehicle system of Stoffel/Oesterling/Krishnamurthy with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “efficiently help ensure the maximum number of bags can be stored” (Savian: ¶ 0013). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628